United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
Y.E., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, Tampa, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Jeffrey P. Zeelander, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 13-729
Issued: August 13, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On February 7, 2013 appellant, through her attorney, filed a timely appeal from the
January 30, 2013 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has more than a two percent permanent impairment of her
right leg.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
Appellant, a 44-year-old nurse, injured her right knee on January 24, 2008 when she
slipped and fell to the floor. OWCP accepted her claim for sprain of the right lateral collateral
ligament, derangement of the anterior and posterior horns of the right medial meniscus.
On May 22, 2008 Dr. Anthony Infante, an osteopath, performed arthroscopic surgery to
repair appellant’s torn right medial meniscus. He had appellant undergo a second procedure on
August 22, 2008 to repair a right knee skin wound with irrigation and debridement.
In order to determine appellant’s current condition and any permanent impairment due to
her accepted right knee conditions, OWCP referred her to Dr. William Dinenberg, Boardcertified in orthopedic surgery, for a second opinion examination. In a report dated July 18,
2012, Dr. Dinenberg reviewed the medical history and the statement of accepted facts and listed
findings on examination. He advised that appellant’s current objective findings included
effusion on her right knee with a range of motion of 0 to 95 degrees, positive medial joint line
tenderness and positive patellafemoral compression pain on the right. Dr. Dinenberg stated that
appellant had arthroscopic surgical findings which revealed grade 4 chondromalacia of the
patella and of the medial femoral condyle, in addition to a partial anterior cruciate ligament tear
through the anterior cruciate ligament; he asserted that this was stable with at least 80 percent
remaining.
On examination Dr. Dinenberg stated that appellant had objective findings which
supported a diagnosis of right knee sprain with partial anterior cruciate ligament tear and
degenerative joint disease of the right knee. He noted that she had a sprain of the lateral
collateral ligament and derangement of the medial meniscus but advised that it did not appear
that she had any tears of the medial meniscus and no evidence of a lateral collateral ligament
sprain. Dr. Dinenberg opined that the conditions either did not exist initially or had resolved. He
found that appellant had no impairment from these conditions. Appellant currently had
symptoms from her degenerative joint disease at the patellofemoral joint space and the medical
joint space. Dr. Dinenberg did not believe that appellant was at maximum medical
improvement. He recommended a right total knee arthroplasty.
In an August 8, 2012 report, Dr. Martin Fritzhand, Board-certified in orthopedic surgery,
rated a two percent impairment of the right lower extremity pursuant to the American Medical
Associations, Guides to the Evaluation of Permanent Impairment (sixth edition) (A.M.A.,
Guides). Under Table 16-3, Knee Regional Grid, Lower Extremity Impairments, at page 509;2
the section pertaining to contusion or other soft tissue lesion impairments, appellant’s right knee
condition yielded a class 1 rating for consistent motion deficits.3 Using the Adjustment Grid,
Functional History, at Table 16-6, page 516 of the A.M.A., Guides,4 Dr. Fritzhand found that
2

A.M.A., Guides 509.

3

The Board notes that although appellant underwent two surgeries on her right knee, both of which were
authorized by OWCP, Dr. Fritzhand chose to rate his diagnosis-based impairment based on appellant’s accepted
right knee arthritis.
4

A.M.A., Guides 516.

2

appellant had a grade modifier of 1 for functional history based on a score of 21 for a daily
activities lower limb questionnaire. With regard to the physical examination, he assigned a grade
modifier of one, for a mild problem, for minimal palpatory findings, consistently documented,
without observed abnormalities, pursuant to Table 16-7, section 16.3b at page 517.
Dr. Fritzhand found a grade modifier of 1 for clinical studies, a mild problem pursuant to Table
16-8, page 519 of the A.M.A., Guides.5 The August 10, 2011 x-ray confirmed the diagnosis of
arthritis. Dr. Fritzhand compared the net adjustments from functional history, physical
examination and clinical studies, all with grade modifiers of 1, at the net adjustment formula at
page 521 of the A.M.A., Guides. This yielded a diagnosis of class 1, mild problem, for a grade C
remaining C, which totaled a two percent right lower extremity impairment.6
On September 10, 2012 appellant filed a claim for a schedule award based on a partial
loss of use of her right lower extremity.
In an October 4, 2012 report, an OWCP medical adviser reviewed Dr. Fritzhand’s
findings and concurred that appellant had a two percent right leg impairment. He noted that an
August 10, 2011 x-ray showed an articular cartilage thickness of four millimeters; however, this
loss did not qualify for a separate impairment for arthritis under Table 16-3, page 511, the knee
regional grid.7
By decision dated January 30, 2013, OWCP granted appellant a schedule award for a two
percent permanent impairment of the right lower extremity. It ran for the period January 1 to
February 10, 2010, a total of 5.76 weeks of compensation.
LEGAL PRECEDENT
The schedule award provision of FECA8 and its implementing regulations9 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss, or loss of use, of scheduled members or functions of the body. However, FECA does not
specify the manner in which the percentage of loss shall be determined. For consistent results
and to ensure equal justice under the law to all claimants, good administrative practice
necessitates the use of a single set of tables so that there may be uniform standards applicable to
all claimants. The A.M.A., Guides has been adopted by the implementing regulations as the
appropriate standard for evaluating schedule losses.10 The claimant has the burden of proving

5

Id. at 519.

6

Id. at 511.

7

Id. at 521.

8

5 U.S.C. § 8107.

9

20 C.F.R. § 10.404. Effective May 1, 2009, OWCP began using the A.M.A., Guides (6th ed. 2009).

10

Id.

3

that the condition for which a schedule award is sought is causally related to his or her
employment.11
ANALYSIS
OWCP accepted a sprain of the right cruciate ligament and a torn medial meniscus of the
right knee. It granted appellant a schedule award for two percent impairment of the right leg,
relying on the impairment rating from Dr. Fritzhand.
The Board notes that the A.M.A., Guides directs examiners to rate diagnosis-based
impairments for the lower extremities pursuant to Chapter 16, which states at page 497, section
16.2a that impairments are defined by class and grade.12 In accordance with this section the
examiner is instructed to utilize the net adjustment formula outlined at pages 521-22 of the
A.M.A., Guides,13 to obtain the proper impairment rating. Dr. Fritzhand related his findings to
the applicable tables and figures of the A.M.A., Guides. He found that appellant had a two
percent impairment of the right lower extremity based on the Knee Regional Grid, Lower
Extremity Impairments at Table 16-3, page 509 of the A.M.A., Guides. Dr. Fritzhand applied
the section pertaining to contusion or other soft tissue lesion impairments, appellant’s right knee
condition yielded a class 1 rating for consistent motion deficits.14
OWCP’s medical adviser noted that appellant was entitled to the rating method which
afforded her the greater degree of impairment. He found that a diagnosis-based impairment
methodology was the preferred means of rating appellant’s right knee impairment. The medical
adviser stated that appellant underwent surgical treatment for both the medial meniscus and
anterior cruciate ligament laxity. Pursuant to page 389 of the A.M.A., Guides, “if more than one
diagnosis can be used, the highest causally related impairment rating should be used; this will
generally be the more specific diagnosis.”15 Based on this principle, the medical adviser found
that because anterior cruciate ligament laxity provided a higher rating, he would rely on this
diagnosis; there was no additional impairment for the partial meniscectomy.
Using the Adjustment Grid, Functional History, at Table 16-6, page 516 of the A.M.A.,
Guides,16 Dr. Fritzhand found that appellant had a grade modifier of 1 for functional history
based on a score of 21 for a daily activities lower limb questionnaire. With regard to physical
examination, he assigned a grade modifier of 1, for a mild problem, for minimal palpatory
findings, consistently documented, without observed abnormalities, pursuant to Table 16-7,
11

Veronica Williams, 56 ECAB 367, 370 (2005).

12

A.M.A., Guides 497.

13

Id. at 521-22.

14

The Board notes that although appellant underwent two surgeries on her right knee, both of which were
authorized by OWCP, Dr. Fritzhand chose to rate his diagnosis-based impairment based on appellant’s accepted
right knee arthritis.
15

A.M.A., Guides 389.

16

Id. at 516.

4

section 16.3b, page 517. Dr. Fritzhand found a grade modifier of 1 for clinical studies, a mild
problem pursuant to Table 16-8, page 519 of the A.M.A., Guides.17 He noted an August 10,
2011 x-ray confirmed the diagnosis of arthritis.
Dr. Fritzhand applied the net adjustments from functional history, physical examination
and clinical studies, all with grade modifiers of 1, to the net adjustment formula at page 521 of
the A.M.A., Guides. This yielded a diagnosis of class 1, mild problem, for a grade C remaining
C, for two percent lower extremity impairment. Based on Dr. Fritzhand’s report, OWCP found
that he calculated impairment based on the applicable protocols and tables of the sixth edition of
the A.M.A., Guides. As noted, Dr. Fritzhand chose to rate his diagnosis-based impairment based
on appellant’s accepted arthritis condition, rather than according an impairment rating based on
the two surgeries she underwent to repair her torn medial meniscus and damaged skin. Pursuant
to Table 16-3, based upon the diagnosis of meniscal tear, appellant’s meniscal repair, rated as a
class C, would also result in a default rating of two percent permanent impairment of the right
knee.
On appeal, appellant’s attorney noted that Dr. Dinenberg, the second opinion physician,
advised that appellant was a candidate for right knee replacement surgery. He contends that,
based on Dr. Dinenberg’s opinion, appellant’s patellafemoral arthritis and the severity of her
right knee condition are clearly consequential to the work injury. Counsel asserted that, although
appellant is very young to be considered for knee replacement surgery and is not presently ready
to undergo this procedure, she has discussed the possibility of having surgery with her treating
physician. He contended that appellant was at maximum medical improvement with regard to
her knee condition since she declined surgery. Counsel contends that OWCP should remand the
case to include the consequential conditions mentioned in the reports of Dr. Infante and
Dr. Dinenberg.
Dr. Dinenberg discussed the possibility of total knee replacement surgery being
beneficial to appellant but did not explicitly recommend that she undergo the procedure. While
he noted that appellant was symptomatic from degenerative joint disease and patellofemoral
arthritis, the medical adviser found that the August 10, 2011 x-ray showed an articular cartilage
thickness of four millimeters, which was not sufficient to qualify for a separate impairment based
on arthritis. While counsel contends that appellant was at maximum medical improvement from
these conditions, this contradicted the opinion of Dr. Dinenberg, who did not believe that
appellant was fixed or stable from these conditions. While Dr. Dinenberg noted that the
statement of accepted facts listed the diagnoses of sprain of lateral collateral ligament and
derangement of medial meniscus as accepted conditions, he opined that either the conditions did
not exist initially or had resolved and found that appellant had no impairment from these
conditions. Neither he nor Dr. Infante, appellant’s treating physician, submitted an impairment
rating which evaluated her accepted knee condition in conformance with the A.M.A., Guides.18
17

Id. at 519.

18

The Board notes that a description of appellant’s impairment must be obtained from appellant’s physician,
which must be in sufficient detail so that the claims examiner and others reviewing the file will be able to clearly
visualize the impairment with its resulting restrictions and limitations. See Peter C. Belkind, 56 ECAB 580,
585 (2005).

5

The reports of Drs. Dinenberg and Infante are of diminished probative weight as the physicians
did not correlate their findings to the applicable protocols of the sixth edition of the A.M.A.,
Guides. The Board finds that Dr. Fritzhand provided the only report which included an
impairment rating in accordance with the sixth edition of the A.M.A., Guides. OWCP properly
granted a schedule award for a two percent impairment of the right leg based on his examination.
Appellant submitted no other medical evidence to establish greater than two percent
impairment to her right leg. The Board will affirm the January 30, 2013 decision.
Appellant may request a schedule award or increased schedule award based on evidence
of a new exposure or medical evidence showing progression of an employment-related condition
resulting in permanent impairment or increased impairment.
CONCLUSION
The Board finds that appellant has two percent impairment to her right leg.
ORDER
IT IS HEREBY ORDERED THAT the January 30, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: August 13, 2013
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

6

